concurring:
I concur in the conclusion and order. However, I am constrained to note that I cannot make my concurrence dependent upon that part of the majority opinion at p. 5 which reads as follows:
“Upon authority of this court’s opinion in Tomiyasu v. Golden, filed by this court March 30, 1965 (No. 4819), 81, Nev. 140, 400 P.2d 415, and the cases therein cited, we are compelled to hold that the plea of res judicata was well taken, and that the action of the lower court supporting the same was proper.” (Emphasis supplied)
I have read and am familiar with the majority and dissenting opinions in the above mentioned Tomiyasu case. There are sharp conflicts between the two opinions as to the nature of the record in that case. I have not read and am not familiar with that record. I could not, with propriety, undertake to evaluate either opinion unless I had undertaken to make a complete and independent evaluation of the record in that case.
Therefore, my concurrence in the instant matter is based upon the record here and upon the cases cited in *173the majority here and the cases cited in the Tomiyasu case.
McNamee, C. J., being unable to act by reason of his hospitalization, the Governor commissioned Honorable Thomas O. Craven, Judge of the Second Judicial District, to sit in his place.